Title: To Thomas Jefferson from William Short, 18 February 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Feb. 18. 1791.

I wrote to you on the 17th. of Jan. private. Whenever I begin a letter of that kind I find an almost irresistible impulsion to apologize for the repeated ennui that you must have recieved from my several letters written posterior to June last. I am prevented from it only by the consideration that it is now too late to prevent it and from a desire to avoid importunity.—Since my last the Secretary I left at Paris has forwarded me a letter which Petit wrote to him. In it he says qu’il meure d’ennui, wishes to know whether any successor has yet come to take your place, and adds that I had promised him to write to you to know whether you would give him an 100.₶ a month, and that he would be willing to go for that sum. His ennui where he is and his desire to go to America at present I suppose have made him wish he had made that proposition to you. On the contrary he first balanced about going. As soon as the letter from you fixing the wages arrived he determined not to go in the beginning on that account, and finally on account of his mother and other reasons, then leaving the affair of wages quite out of the question. I suppose the most weighty was his persuasion that your successor would employ him. I have written to him that you were sorry he had determined not to go and still wished it but that you had not authorized me to augment the wages, that if you do not get a maitre d’hotel at Philadelphia I am to send you one and that I am to wait until I hear farther from you. that in the mean time, I will write to you respecting his proposition at present, that I had not done it before because he never said any thing to me which even tended to authorize it, and desire him to recollect what he told me about his mother, his family &c. &c. I add to him from your letters what you say about your successors not arriving before the Spring, and about his wife’s (if he should have one) not employing a maitre d’hotel who don’t speak English. As it is you may count on his going for an 100.₶ a month if you should chuse it. Your successor probably would not be the means of your not having the maitre d’hotel you chuse and of course would not employ him. I expected a letter from you long before this on this subject, as you have not written you probably found one to your liking at Philadelphia. I suppose it probable however that I shall hear from you before the answer which you will send to this and will do for the best respecting this matter according to your letters.—The last which I have recieved from you was from  Monticello, except the short one respecting Mr. Donald sent through his hands. It has been a long time also since I have heard from M. de la Motte at Havre but I hope the Champagne wine and your carriages have been long ago sent although I have no express account of it from him. I have not heard either of M. Vernon’s having embarked for America. The last account I recieved was of his being at Bordeaux. I hope he has gone long before this. M. Cathalan informs me he has sent the olive trees to America.
My letter of yesterday to the Secretary of the Treasury will inform you of the loan made here, of the desire of the bankers first to extend it to 3,000,000. of guilders and their intimation that it might if I chose to be carried to 4. millions. The zeal increases and they now think if I would make use of the moment it might be extended to five millions. One of them has just been with me to press it. The moment is certainly very favorable and it would be an agreeable circumstance to those to whom we wish to pay what we owe. But I have resolved to follow the instruction I recieved and not to make any other loan until I hear further. It would be a great advantage to American credit if the U.S. were better known here. Intelligence comes so slow and so seldom from thence, except to a few who chuse to keep it for their own purposes, that the U.S. are considered by most of them as out of the world. I have no hopes that our government will ever be sensible of the advantages of giving frequent and early communication on this side of the Atlantic, and of course I say nothing respecting it.—I was never so sensible of this as since I have been here. Whenever I have declared my ignorance of newspaper reports it has been taken for granted that that was impossible and that I had something to conceal. This of course was considered as inauspicious. Adieu my dear Sir and believe most sincerely Your friend & servant,

W: Short

